DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 2017-0025879 A; Machine Translation of Description ‘MTD’) in view of Hamrodi et al. (US 2019/0162229; PCT filed 06/24/2016).
With respect to claims 1-2, 10 and 16-17, Jung et al. discloses a top mount assembly (fig. 1) comprising: an insulator (110) comprising an elastic body (MTD paragraph 40) and disposed between a vehicle body  and a strut (English Abstract); and a strut bearing (120, 130) comprising an upper housing (120) comprising at least one hole (125, MTD paragraphs 50-51) through which a portion of the elastic body (fig. 5, MTD paragraphs 42, 51) passes; a lower housing (130); and a bearing (140) disposed between the upper housing (120) and the lower housing (130), wherein the elastic body comprises an In re Einstein, 8 USPQ 167.
With respect to claim 3, Jung et al., as modified, discloses the hole (125) comprises a plurality of holes (fig. 4) arranged in a circumferential direction (fig. 4) of the upper housing (120).  (Figs. 1-5, MTD paragraphs 15-73.)  
With respect to claims 12-13 and 15, Jung et al. discloses a top mount assembly (fig. 1) comprising: an insulator (110) comprising an elastic body (MTD paragraph 40) configured to integrally couple the insulator (110) to the upper housing (120) and disposed between a vehicle body and a strut   
Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. and Hamrodi et al., as applied to claims 1 and 12 above, and further in view of Hubert et al. (US 2017/0158012).
With respect to claims 4 and 18, Jung et al., as modified, is silent regarding an insert.  Hubert et al. teaches of an insulator (22) comprising an insert (paragraph 49).  (Figs. 1-5, paragraphs 36-54.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insert structure as described in Hubert et al. into the invention of Jung et al., as modified, in order to make the body more rigid.  (Paragraph 49.)  From the teachings of Hubert et 
With respect to claim 5, Jung et al., as modified, discloses the elastic body (MTD paragraph 40) is manufactured by insert curing molding (MTD paragraphs 15-16, 31, 42-44).  (Figs. 1-5, MTD paragraphs 15-73.)  Furthermore, Applicant's claim of a "manufactured by insert curing molding" is a product-by-process claim.  Determination of patentability is based on the product itself, and not dependent upon the method of production.  See MPEP 2113. The product of Applicant's product-by-process claim is an obvious variant of the process in Jung et al., as modified.
With respect to claim 6, Jung et al., as modified, discloses the upper housing (120) comprises a plurality of recesses (121a-c) intermittently disposed in the circumferential direction on an upper surface thereof.  (Figs. 1-5, MTD paragraphs 15-73.)  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., Hamrodi et al. and Hubert et al., as applied to claims 1 and 4-5 above, and further in view of Houdayer et al. (US 2011/0293214).
With respect to claim 7, Jung et al., as modified, is silent regarding the upper housing comprises at least one of an inner flange extending from an inner circumferential surface to a radially inner side and an outer flange extending from an outer circumferential surface to a radially outer side.  Houdayer et al. teaches of the upper housing comprises at least one of an inner flange (7d) extending from an inner circumferential surface to a radially inner side and an outer flange (7j) extending from an outer circumferential surface to a radially outer side.  (Figs. 1-3, paragraphs 28-48.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Houdayer et al. into the invention of Jung et al., as modified, in order   
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. and Hamrodi et al., as applied to claims 1 and 12 above, and further in view of Kaneko (US 2010/0104228).
With respect to claim 11 and 20, Jung et al., as modified, is silent regarding a snap-fit connection.  Kaneko teaches of a snap-fit connection (paragraph 31) between an upper (7) and lower (5) housing.  (Figs. 1-6, paragraphs 24-42.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection structure as described in Kaneko into the invention of Jung et al., as modified, so that that easy cancellation of the superposition of the upper and lower housings is prevented.  (Paragraph 31.)  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., Hamrodi et al. and Hubert et al., as applied to claim 12 above, and further in view of Yoshiro (US 3,467,395).
With respect to claim 14, Jung et al., as modified, is silent regarding the upper housing comprises two outer flanges.  Yoshiro teaches of the upper housing comprises two outer flanges (see figs. 2A-4) extending from an outer circumferential surface to a radially outer side.  (Figs. 2A-4, col. 2, lines 61-72, cols. 3-5.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connection structure as described in Yoshiro into the invention of Jung et al., as modified, in order to prevent scratching or permanently deformation.  (Col. 5, lines 8-20.)  

Allowable Subject Matter
Claims 8-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616